Citation Nr: 1237058	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  07-24 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating greater than 30 percent prior to May 10, 2006, and greater than 70 percent thereafter, for posttraumatic stress disorder (PTSD), including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to January 1971, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claim of service connection for PTSD.

In a July 2007 rating decision, the RO granted the Veteran's claim of service connection for PTSD and assigned a 30 percent rating effective May 10, 2006.  The Veteran disagreed with the initial rating assigned for his service-connected PTSD.

A videoconference Board hearing was held at the RO in August 2008 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In February 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In an August 2010 rating decision, the RO assigned a higher initial 50 percent rating effective May 13, 2009, for the Veteran's service-connected PTSD.  Because the initial ratings assigned to the Veteran's service-connected PTSD are not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In November 2010, the Board granted, in pertinent part, the Veteran's higher initial rating claim for PTSD, assigning a 70 percent rating effective May 10, 2006.  The Veteran, through his attorney, appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2012, the Court vacated and remanded the Board's November 2010 decision for consideration of entitlement to higher initial ratings for the Veteran's service-connected PTSD, including on an extraschedular basis.  See generally 38 C.F.R. § 3.321 (2011).

In a January 2011 rating decision, the RO implemented the Board's November 2010 decision granting a higher initial 70 percent rating effective May 10, 2006, for the Veteran's service-connected PTSD.  The RO also granted a claim of entitlement to a total disability rating based on individual unemployability (TDIU) effective May 23, 2008.

The issues of entitlement to service connection for bilateral hearing loss and whether new and material evidence has been received to reopen a previously denied claim of service connection for chronic obstructive pulmonary disease (COPD) have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred back the Veteran's service connection claim for bilateral hearing loss in its February 2009 remand.  The Board also referred back the Veteran's request to reopen his previously denied service connection claim for COPD in its November 2010 decision.  (The Board notes parenthetically that it previously had denied the Veteran's service connection claim for COPD in a February 2009 decision which was not appealed and is now final.)  To date, however, the RO has not taken action on either of these claims (although it appears from a review of the claims file that the Veteran had a VA examination to determine the nature and etiology of his bilateral hearing loss in February 2011).  In any event, the Board does not have jurisdiction over either of these claims and they are referred again to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The competent evidence shows that, prior to May 10, 2006, the Veteran's service-connected PTSD was not manifested by any compensable disability; a PTSD screen conducted on VA outpatient treatment on May 5, 2006, was negative.

2.  The competent evidence shows that, effective May 10, 2006, the Veteran's service-connected PTSD was manifested by, at worst, mild to moderate symptoms of occupational and social impairment which have persisted for many years with deficiencies in most areas due to such symptoms as depression, nightmares, sleep disturbance, anger, intrusive thoughts, and difficulty securing and maintaining employment; there is no evidence of total occupational and social impairment.

3.  The Veteran has reported to his VA treating clinicians during the pendency of this appeal that he was forced to retire in October 2005 and is in receipt of Social Security Administration (SSA) disability benefits due to non-service-connected chronic obstructive pulmonary disease (COPD) and not as a result of his service-connected PTSD.

4.  The competent evidence of record does not suggest that, during the pendency of this appeal, the Veteran's service-connected PTSD is manifested by an exceptional or unusual disability picture with factors such as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards for evaluating PTSD.


CONCLUSION OF LAW

The criteria for an initial rating greater than 30 percent prior to May 10, 2006, and greater than 70 percent thereafter, for PTSD, have not been met, including on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for PTSD is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In August and October 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the RO provided the Veteran with pre-adjudication VCAA notice on his service connection claim for PTSD in August and October 2006.  Because the Veteran's higher initial rating claim for PTSD is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this claim concerns an appeal from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

The Veteran has not alleged that he received inadequate VCAA notice in this case.  In fact, the Board notes that he was provided with appropriate Vazquez-Flores notice in May 2008.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding as to the notice requirements for downstream earlier effective date claims following the grant of service connection: "that where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  The Board concludes that, because there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no additional VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding VCAA notice not required where there is no reasonable possibility that additional development will aid the Veteran).  

To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for PTSD, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including entitlement to a higher initial rating for PTSD.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans (DAV).  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about continuity of his PTSD symptomatology since active service. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which demonstrated worsening of the Veteran's service-connected PTSD, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected PTSD.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  He specifically contends that his service-connected PTSD has interfered markedly with his employability since he filed his service connection claim.  As noted in the Introduction, the Veteran currently is in receipt of a TDIU.  The Veteran also specifically contends that his service-connected PTSD has resulted in total occupational and social impairment since he filed his service connection claim, entitling him to a 100 percent rating as of that date.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD currently is evaluated as 30 percent disabling effective May 10, 2006, and as 70 percent disabling thereafter under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2011).

As relevant to this claim, a 30 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating greater than 30 percent prior to May 10, 2006, and greater than 70 percent thereafter, for PTSD, including on an extraschedular basis.  The Veteran has contended in multiple lay statements and Board hearing testimony that he is totally disabled as a result of his service-connected PTSD which resulted, in his view, in total occupational and social impairment and entitled him to a 100 percent rating for this disability.  The competent evidence, including the Veteran's own statements made to multiple VA treating clinicians during the pendency of this appeal, does not support his assertions concerning the severity of his service-connected PTSD and its alleged impact on his employability.  The competent evidence demonstrates instead that, prior to May 10, 2006, the Veteran's service-connected PTSD was not manifested by any compensable disability.  For example, the Veteran's service treatment records show no complaints of or treatment for PTSD at any time during his active service although they show that he was treated as an outpatient for a variety of other complaints at the 377th U.S. Air Force Dispensary, Tan Son Nhut Airbase, Republic of Vietnam.  These records also show that he was diagnosed as having immature personality type with acute anxiety reaction in September 1968 following the death of his father.  He was hospitalized for treatment of adolescent adjustment reaction in October and November 1968.  His service personnel records show that he served in Vietnam from December 1968 to January 1971 and was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  

The competent post-service evidence shows that, on VA outpatient treatment on May 5, 2006, a PTSD screen was negative.  At that time, the Veteran specifically denied having in the previous month "any experience that was so frightening, horrible, or upsetting that" it caused him to experience nightmares.  He also denied that he avoided thinking about any such experience or avoided situations which reminded him of such experience.  He further denied being "constantly on guard, watchful, or easily startled" or feeling "numb or detached from others, activities, or [his] surroundings."  Because the Veteran scored a zero on the PTSD screen, the VA clinician concluded that the Veteran's PTSD screen was negative.  The Veteran has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates his entitlement to an initial rating greater than 30 percent prior to May 10, 2006, for PTSD.  There also is no indication in the competent evidence that, prior to May 10, 2006, the Veteran's service-connected PTSD was manifested by compensable disability such that he is entitled to an initial rating greater than 30 percent prior to that date.  See 38 C.F.R. § 4.130, DC 9411 (2011).  There further is no indication in the competent evidence that, prior to May 10, 2006, the Veteran's service-connected PTSD was manifested by an exceptional or unusual disability picture with factors such as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  It appears that the Veteran has been retired throughout the pendency of this appeal, including prior to May 10, 2006.  As discussed elsewhere, the Veteran repeatedly has reported to his VA treating clinicians that he was forced to retire in October 2005 and began receiving SSA disability benefits because of his non-service-connected chronic obstructive pulmonary disease (COPD) and not because of his service-connected PTSD.  Thus, the competent evidence dated prior to May 10, 2006, also does not support assigning an initial rating greater than 30 percent for the Veteran's service-connected PTSD on an extraschedular basis.  See also 38 C.F.R. § 3.321 (2011).

The Veteran further is not entitled to an initial rating greater than 70 percent effective May 10, 2006, for his service-connected PTSD, including on an extraschedular basis.  The Veteran again has contended in multiple lay statements and Board hearing testimony that his service-connected PTSD resulted in his unemployability and in total occupational and social impairment.  As noted above, the Veteran already is in receipt of a TDIU.  The Board also notes that the competent evidence, including the Veteran's own statements to his VA treating clinicians, does not support his assertions and Board hearing testimony concerning the alleged severity of his service-connected PTSD effective May 10, 2006, or its alleged impact on his employability.  For example, on VA outpatient treatment on May 10, 2006, the Veteran complained that, when his lungs worsened due to his severe COPD, "he will become more depressed.  When his mood lowers, he states that he begins to think about his time in Vietnam more and more."  He reported seeing "a lot of firefights, casualties, and death while he was in Vietnam."  The Veteran also complained of increased flashbacks to his "traumatic experiences in Vietnam...when he hears helicopters flying overhead."  He further complained of sleep difficulties, "dreams and nightmares of his Vietnam experiences," difficulty relaxing, a tendency to isolate himself, "difficulties being around groups of people," and feeling "jumpy with sudden noises around him."  He reported engaging in avoidant behavior and occasional suicidal ideation.  He denied any symptoms panic attacks, anxiety, social phobia, obsessive compulsive disorder, mania, or symptoms of psychosis.  He reported being treated for depression following this death of his father during active service (as outlined above).  He also reported a history of childhood abuse from his mother and stepfather.  Mental status examination of the Veteran showed no evidence of psychomotor change, normal speech in volume, rate, and rhythm, goal directed and logical thought process, and no evidence of psychosis.  The Veteran's GAF score was 51, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The impressions included chronic PTSD.  He was prescribed citalopram 20 mg daily for 7 days and then 40 mg daily thereafter.

In July 2006, the Veteran "relates that he continues to think quite a bit about his experiences in Vietnam" although he also reported that his medication helped him "a little bit" because he was less tearful than he had been previously.  He also complained of continued intermittent suicidal ideation.  Mental status examination of the Veteran and his GAF score were unchanged.  The VA clinician stated that the Veteran "appears to be about the same as he did last time."  The impressions included chronic PTSD.  The Veteran was advised to discontinue citalopram, due to the reported side effects, and to begin taking fluoxetine 20 mg daily.

In October 2006, the Veteran complained that he had experienced "a very difficult past month."  He reported that doing research about PTSD "caused him to dredge up a lot of old memories which were very painful for him.  He relates that he has had a difficult time shaking these thoughts and feelings since then."  He denied any suicidal ideation.  The Veteran's mental status examination, GAF score, and the VA clinician's impressions all were unchanged.

A review of the Veteran's SSA records, received by the RO in January 2007, shows that he was awarded SSA disability benefits for his COPD.  These records also pertain to his treatment for COPD and not for his service-connected PTSD.

On VA examination in March 2007, the Veteran complained that "he is doing 'as well as can be expected.'"  He said he gets depressed every time he puts on his supplemental oxygen and indicates that when he does 'I go back to the war.'"  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported experiencing nightmares 1-2 times a week which often "involve incidents with rockets."  He often awakened from these nightmares and got "about six hours of sleep a night."  He also reported that "his dreams began right after he came back from Vietnam."  He reported further "frequent intrusive thoughts about the war.  Sometimes they involve carrying soldiers with no arms or legs to get medical help and sometimes they involve carrying dead soldiers to the morgue and seeing body parts there."  He denied startling easily.  Although he went out to eat in restaurants, he always sat "facing the door with his back to a wall."  He did not watch war movies and his wife usually shopped for him.  He had been married to his wife for 36 years and "they generally got along fairly well and are close."  He had not worked since October 2005 and "was forced to retire because of pulmonary problems."  He spent time with his grandchildren, went bowling once a week, and maintained rental property.  He did not visit with anyone.  

Mental status examination of the Veteran in March 2007 showed he was casually groomed, speech within normal limits in rate and rhythm, logical and tight thought processes and associations, no looseness of associations or confusion, grossly intact memory, full orientation, no hallucinations or delusional material, some suicidal ideation but no suicidal intent, no homicidal ideation, and adequate insight and judgment.  The Veteran's GAF score was 53, indicating moderate symptoms.  The VA examiner stated that the Veteran's "symptoms are mild to moderate and have persisted for years."  He also stated that there was no evidence "that any psychiatric disorder precludes employment."  The diagnosis was chronic PTSD.

On VA outpatient treatment in April 2007,  the Veteran stated "that he is not doing very badly."  He also was "doing fairly well" and planned to return to group therapy sessions after quitting them when he apparently became unhappy with another group member's behavior during the sessions.  "He states his combination of medications are doing very well for him and he is sleeping better" and was not as angry as he had been previously.  Mental status examination of the Veteran showed no evidence of psychomotor changes, speech normal in volume, rate, and rhythm, a goal directed and logical thought process, no evidence of psychosis, and no suicidal or homicidal ideation.  The Veteran's GAF score was 51.  The impressions included chronic PTSD.

In June 2007, the Veteran "relates that he feels he's doing fairly well.  He feels the mediations are about as good as they can be in terms of helping him sleep and with his mood and anxiety level.  He relates that things are going fairly well at home."  He also reported "sleeping fairly well" on medication.  He had been going to group therapy sessions "on a regular basis and finds it very helpful."  He denied any suicidal ideation.  The Veteran's mental status examination, GAF score, and the VA clinician's impressions all were unchanged.

The Veteran contended on his February 2008 substantive appeal (VA Form 9) that his medication "does not help" his service-connected PTSD symptoms.  He also contended that he had frequent thoughts of seeing soldiers wounded in action and killed in action from his active service in Vietnam.  He disputed the report that he received 6 hours of sleep a night.  He stated that he was "becoming more reclusive and more irritable."  He did not want to go anywhere there might be other people.  He also stated, "My memories, flashbacks, and panic attacks are getting worse."

In a May 2008 letter, a VA staff psychiatrist stated that the Veteran had been diagnosed as having PTSD.  This clinician also stated that the Veteran "has had a lot of difficulties with sleep, nightmares, mood instability, increased anger and inability to face with others in a social setting.  At this point, I believe that due to his psychiatric difficulties, that the [Veteran] would not be able to maintain full time, gainful employment."

The Veteran testified at his August 2008 videoconference Board hearing that he had not been truthful with the VA examiners who had seen him for VA examinations during the pendency of this appeal.  See Board hearing transcript dated August 4, 2008, at pp. 2-3.  He also testified that he experienced nightmares and flashbacks "all the time."  Id., at pp. 6.  He testified further that he received Social Security disability for a lung condition and not for PTSD.  Id., at pp. 8.  He also testified further that he experienced suicidal and homicidal ideation.  Id., at pp. 11.

On VA outpatient treatment in January 2009, the Veteran reported "that things are going OK.  He relates that he has had some difficulties...with his temper but is trying to work things out with his wife in this regard."  He was taking his medication and was sleeping "OK" with it.  "He continues to come to group [therapy] on a regular basis and reiterates that it has been very helpful to him."  He denied any suicidal or homicidal ideation.  The Veteran's mental status examination, GAF score, and the VA clinician's impressions all were unchanged from June 2007.

The Veteran's former supervisor reported in statements on an April 2009 VA Form 21-4138 that, when he was working, the Veteran "didn't get along with his co-workers.  He stayed to himself.  He didn't attend company functions such as picnics or Christmas parties.  It didn't take me very long to realize that he would snap my head off."  This former supervisor also described the Veteran as "short-fused."

On VA examination in May 2009, the Veteran stated, "I don't like people.  I don't want to be around people.  I don't trust people."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that his temper was worsening.  He also reported nightmares 2-3 times a week which included "screaming and crying.  Constant chaos."  He reported that "his wife does not want to sleep with him because he thrashes in his sleep and has hit and knocked things off tables.  He typically awakens from these dreams.  He said it is often difficult for him to return to sleep.  He reports virtually constant intrusive thoughts."  He also reported startling easily "and the sounds of helicopters troubled him."  He rarely went out to eat and sat with his back against the wall when he went out to eat.  He remained married to his wife of 38 years and, in spite of their difficulties, "he said he felt close to her."  He reported receiving "social security disability benefits because of his pulmonary problems which precluded his employment."  He maintained rental property and went to a barn but did not visit with anyone.  

Mental status examination of the Veteran in May 2009 showed he was casually groomed, "displayed considerable anger although none of it was directed at this examiner," speech within normal limits in rate and rhythm, logical and tight thought processes and associations, no looseness of associations or confusion, grossly intact memory, full orientation, no hallucinations or delusional material, reported suicidal and homicidal ideation but no intent, and adequate judgment and insight.  The Veteran's GAF score was 49, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.  The VA examiner stated that the Veteran's PTSD symptoms "are moderate and have persisted for a number of years."  This examiner also stated that there was no evidence "that there would be a marked change in the Veteran's functioning over the next 6-12 months.  He stated further that "it would be very difficult for [the Veteran] to maintain gainful employment because of his [PTSD] symptoms and his considerable level of anger."  There also was no evidence that the Veteran's "PTSD symptoms preclude [his] activities of daily living."  The diagnosis was chronic PTSD.

On VA examination in January 2011, it was noted that the Veteran "began the examination by stating that nothing has really changed since his previous [VA] examinations although sometimes 'it seems like I want to die.'  He said it is upsetting to him because sometime[s] he will [be] sitting in his living room looking at his wife 'and all of the sudden you are back in the war.'"  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that "he thinks about rocket attacks and the screaming as we were under attack some guys were shot up pretty bad."  He reported nightmares 2-3 times a week "and said because of that his wife will not sleep with him."  He awakened from his nightmares "and usually it takes him a couple of hours to return to sleep.  Most night he gets less than 4 hours of sleep.  He does have intrusive thoughts about his time in Vietnam although he said he is not certain what triggers them."  He went out to eat "at least once a week and likes to sit with his back to a wall.  He will occasionally go into large stores [but] goes late at night and is armed when he goes."  He remained married to his wife of 40 years.  "He said they get along well and are close."  He had not worked since 2005 and received Social Security disability.  "He has a barn and likes to target shoot on his 5 acres.  He does go to church.  He visits with his grandchildren."

Mental status examination of the Veteran in January 2011 showed he was casually groomed, "displayed an area of intensity," speech within normal limits in rate and rhythm, logical and tight thought processes, no looseness of associations or confusion, grossly intact memory, full orientation, no hallucinations or delusional material, no suicidal intent but some reported suicidal ideation, no homicidal ideation, and adequate insight and judgment.  The VA examiner stated that "the Veteran's functioning is essentially unchanged from what was noted when he was seen by this examiner in 05/2009."  This examiner also stated that the Veteran's PTSD symptoms were "moderate, occur several times a week or more, and have persisted for a number years."  This examiner stated further:

I did not see evidence that there would be a marked change in [the Veteran's] functioning over the next 6-12 months although he does indicate that he has found his treatment helpful.  I did not find evidence that PTSD symptoms preclude all employment but I clearly think that it would be difficult for him to sustain employment in many jobs because of his PTSD symptoms.

The Veteran's GAF score was 49.  The diagnosis was chronic PTSD.

On VA outpatient treatment in January 2012, the Veteran "reports that he is doing about the same.  He was not able to tolerate venlafaxine and we had switched him to Paxil."  He also reported continued sleep difficulties "but is willing to accept this as a chronic problem.  He feels that his temper continues to show itself but not as badly as previously."  He denied any suicidal or homicidal ideation.  Mental status examination of the Veteran showed no evidence of psychomotor changes, speech normal in volume, rate, and rhythm, a goal directed and logical thought process, no evidence of psychosis, and no suicidal or homicidal ideation.  The VA clinician stated that the Veteran "indicates that he is doing better in terms of his mood on the Paxil.  He is only taking 20 mg daily and we will look [at] increasing his dosage to maximize its effect."  The Veteran's GAF score was 41, indicating serious symptoms.  The impressions included chronic PTSD.  

In June 2012, the Veteran complained that his medications made him sleepy "and he doesn't like that."  He asked for medication "to help him just calm down without making him sleepy.  He relates that he is basically sleeping okay at nighttime.  He has had some difficulties dealing with his grandson who apparently has been physically abusive to his wife."  He denied any suicidal ideation.  Mental status examination of the Veteran was unchanged from January 2012.  The VA clinician stated that the Veteran "continues to struggle with symptoms of PTSD.  He states that his main problem is that of irritability at this time."  The Veteran's GAF score and the VA clinician's impressions were unchanged from January 2012.  The Veteran was prescribed divaloprex to treat his service-connected PTSD.

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board notes that, in a May 2008 letter, a VA staff psychiatrist concluded that "due to his psychiatric difficulties...the [Veteran] would not be able to maintain full time, gainful employment."  The factual predicate for this opinion is not clear because it is not clear whether this VA clinician is referring to the Veteran's service-connected PTSD when he refers to the Veteran's "psychiatric difficulties."  It also is not clear to what extent this VA staff psychiatrist based his opinion on "clinical data or other rationale."  A close reading of this opinion also does not suggest that this VA clinician found that the Veteran experienced total occupational and social impairment due to his service-connected PTSD.  Instead, because it discusses the Veteran's employability, this opinion appears to be related to the Veteran's TDIU claim (which the RO granted in January 2011).  Accordingly, the Board finds that the May 2008 opinion from the VA staff psychiatrist is not probative on the issue of whether the Veteran is entitled to an initial rating greater than 70 percent effective May 10, 2006, for his service-connected PTSD, including on an extraschedular basis.

The Board acknowledges the Veteran's lay assertions and Board hearing testimony that his service-connected PTSD is more disabling than evaluated and, specifically, results in total occupational and social impairment.  The competent evidence, including the Veteran's own statements to multiple treating VA clinicians who have seen him during the pendency of this appeal, does not support his assertions and hearing testimony concerning the alleged severity of his service-connected PTSD since May 10, 2006, however.  Nor does the competent evidence suggest that, since May 10, 2006, the Veteran's service-connected PTSD has been manifested by an exceptional or unusual disability picture with factors such as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (2011).  The Veteran essentially has contended that his receipt of SSA disability benefits qualifies him for a 100 percent rating for his service-connected PTSD, including on an extraschedular basis.  The Board observes in this regard that VA is not bound by any determination of SSA and, in this case, the Veteran's SSA records pertain to his non-service-connected COPD and not to his service-connected PTSD.  

Although the Veteran has contended in lay statements and hearing testimony that his service-connected PTSD has resulted in total occupational and social impairment, his reports concerning the alleged severity of his service-connected PTSD are not reflected in what he reported to multiple treating VA clinicians nor what these clinicians observed regarding the Veteran's mildly to moderately disabling PTSD symptomatology since May 10, 2006.  The Veteran specifically testified in August 2008 that he had not been honest with the VA clinicians who had seen him because he was afraid that he would be imprisoned by VA if he reported the actual PTSD symptoms that he experienced.  The Board notes, however, that the VA examiner specifically concluded in March 2007 and in January 2011 that the Veteran "gave no reason to doubt the information he provided" concerning his PTSD symptomatology.  This finding persuasively suggests that the VA examiner found the Veteran's statements in March 2007 and January 2001 regarding the severity of his service-connected PTSD to be an honest and accurate reflection of the symptomatology that he experienced at both of these examinations.  The March 2007 VA examiner concluded that the Veteran's service-connected PTSD was only mildly to moderately disabling.  This examiner subsequently concluded in January 2011 that the Veteran's service-connected PTSD was only moderately disabling and "essentially unchanged" from VA examination in May 2009.  

The Board also notes that the Veteran has been married to his wife for approximately 41 years, including throughout the pendency of this appeal.  He participates in limited social activities of target shooting (as noted on VA examination in January 2011) and visiting with his grandchildren (as noted repeatedly on multiple VA examinations conducted since May 10, 2006).  Although the Veteran reported experiencing some difficulties in his marriage since May 10, 2006, he also reported that he remained close to his wife at his most recent VA examination in January 2011.  The Veteran also has stated repeatedly to his VA treating clinicians during the pendency of this appeal that he found his VA group therapy sessions to be helpful in treating his service-connected PTSD.  The Veteran's GAF scores also suggest that, since May 10, 2006, his service-connected PTSD has been manifested by, at worst, moderate or serious symptoms.  These scores are reflected in the objective findings by multiple VA clinicians that the Veteran's service-connected PTSD has been moderately disabling since May 10, 2006.  There is no indication in the competent evidence of record of total occupational and social impairment such that an initial rating greater than 70 percent effective May 10, 2006, for the Veteran's service-connected PTSD is warranted.  See 38 C.F.R. § 4.130, DC 9411 (2011).  The May 2008 VA staff psychiatrist's opinion has been found to be less than probative on the issue of entitlement to a higher initial rating for PTSD (as discussed above).  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates his entitlement to an initial rating greater than 70 percent effective May 10, 2006, for his service-connected PTSD.  Id.  There further is no indication in the competent evidence that, since May 10, 2006, the Veteran's service-connected PTSD was manifested by an exceptional or unusual disability picture with factors such as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  As noted above, the Veteran has been retired since approximately October 2005 and is receiving SSA disability benefits because of his COPD.  Thus, the competent evidence dated since May 10, 2006, also does not support assigning an initial rating greater than 70 percent for the Veteran's service-connected PTSD on an extraschedular basis.  See also 38 C.F.R. § 3.321 (2011).

The Board finally finds that consideration of additional staged ratings for the Veteran's service-connected PTSD is not warranted.  See Fenderson, 12 Vet. App. at 119.  As outlined above, the competent evidence demonstrates that the Veteran's service-connected PTSD has been essentially the same throughout the two periods of time currently on appeal.  Thus, consideration of additional staged ratings is not warranted.  Id.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected PTSD, particularly in light of the Court's April 2012 remand of the Board's prior November 2010 decision.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  The Court acknowledged in its April 2012 decision vacating and remanding the Board's November 2010 decision that, although a higher initial rating requires both total social and occupational impairment, there could be a unique mix of social and occupational impairment present in this case which would warrant a higher initial rating for the Veteran's service-connected PTSD on an extraschedular basis.  See also 38 C.F.R. § 4.130, DC 9411 (2011).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected PTSD are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD during both time periods currently on appeal.  This is especially true because the 30 percent rating currently assigned for the Veteran's PTSD effective prior to May 10, 2006, contemplates moderate disability prior to this date.  As discussed above, although the initial 30 percent rating assigned for the Veteran's PTSD prior to May 10, 2006, contemplates moderate disability, the competent evidence suggests that he experienced no compensable disability due to PTSD prior to this date.  The severity and symptomatology of the Veteran's service-connected PTSD also is contemplated by the 70 percent rating currently assigned for the Veteran's PTSD effective May 10, 2006, because that rating contemplates severe disability during the second time period on appeal.  And, as also discussed above, although the initial 70 percent rating assigned for the Veteran's PTSD effective May 10, 2006, contemplates severe disability, the competent evidence suggests that he has experienced, at worst, moderately or seriously disabling PTSD since that date.  

Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization such that consideration of referral for extraschedular ratings is warranted in this case.  The Board has noted elsewhere that the Veteran's statements regarding whether his service-connected PTSD interfered with his prior employment are inconsistent.  He has reported to multiple VA treating clinicians, including at each of the VA examinations conducted during the pendency of this appeal, that he was forced to retire in October 2005 due to his COPD and not as a result of his service-connected PTSD.  By contrast, the Veteran has contended in lay statements submitted to VA and in his Board hearing testimony that he was forced to retire because of symptomatology associated with his service-connected PTSD.  

The Veteran's inconsistency in reporting the alleged impact of his service-connected PTSD on his employability casts serious doubt on the credibility of his lay statements and Board hearing testimony in determining whether he is entitled to referral for consideration of a higher initial rating for PTSD on an extraschedular basis.  The Board also finds that what the Veteran reported during his VA outpatient treatment visits and examinations (i.e., that he was forced to retire in October 2005 because of his non-service-connected COPD) is entitled to more probative weight than his lay statements and hearing testimony.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The self-serving nature of the Veteran's lay statements and Board hearing testimony with regard to the alleged severity of his service-connected PTSD and its impact on his employability also undermines the credibility of this evidence in determining his entitlement to extraschedular consideration.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  As noted above, the Veteran has been retired since October 2005, including throughout the pendency of this appeal.  

Given the foregoing, the Board finds that the competent evidence does not suggest that the Veteran's service-connected PTSD interfered markedly with his employment before he was forced to retire in October 2005.  The competent evidence suggests instead that the Veteran's non-service-connected COPD interfered markedly with his employment and forced him to retire in October 2005 (as the Veteran himself has reported to his VA treating clinicians).  There also is no indication in the competent evidence of record that the Veteran was hospitalized for treatment of his service-connected PTSD at any time during the pendency of this appeal.  It appears instead that the Veteran was hospitalized during this appeal for treatment of his COPD.  In summary, the Board concludes that the criteria for submission for assignment of extraschedular ratings for the Veteran's service-connected PTSD pursuant to 38 C.F.R. § 3.321(b)(1) are not met for either of the time periods currently on appeal.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating greater than 30 percent prior to May 10, 2006, and greater than 70 percent thereafter, for PTSD, including on an extraschedular basis, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


